Citation Nr: 0004598	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  94-352 19	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had recognized service from January to September 
1945; he died in November 1992.  The appellant is the widow 
of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, which denied the benefit sought 
on appeal.  The appellant appeared and testified in June 1999 
before the undersigned Board Member, sitting in Manila, 
Philippines.  

Prior to rendering this decision, the Board obtained a 
Veteran's Health Administration medical opinion (VHA), dated 
in November 1999.  That decision has been incorporated into 
the claims file and will be further referenced herein. 


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1992; his death 
certificate lists the immediate cause of death as cardio-
pulmonary arrest secondary to fatal arrhythmia secondary to 
massive intraabdominal bleeding secondary to Coumadin 
toxicity.

2.  At the time of death, the veteran was service-connected 
for the following: shrapnel wound residuals to right thigh 
and buttocks, muscle groups XVII, XIII, and XV, rated as 40 
percent disabling; a shrapnel wound to the left hand, with 
injury to muscle group IX and fractures, rated as 10 percent 
disabling; and a noncompensable shrapnel wound to the left 
thigh.

3.  The preponderance of evidence demonstrates that the cause 
the veteran's death was unrelated to his military service; 
nor is there persuasive medical evidence that the veteran's 
service-connected disabilities caused or substantially or 
materially contributed to the cause of his death.


CONCLUSION OF LAW

A service-connected disability did not cause or substantially 
or materially contribute to the cause of the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991); 38 C.F.R. §§  
3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The appellant is claiming entitlement to service connection 
for the cause of the veteran's death pursuant to 38 U.S.C.A. 
§ 1310.  In pursuing this claim, the appellant contends in 
her variously dated written statements and June 1999 hearing 
testimony that the evidence of record is supportive of her 
claim that the veteran died as a result of his service-
connected disabilities.  

Initially, the Board notes that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A. § 5107(a).

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

During his lifetime, the veteran was service-connected for 
the following: shrapnel wound residuals to right thigh and 
buttocks, muscle groups XVII, XIII, and XV, rated as 40 
percent disabling; a shrapnel wound to the left hand, with 
injury to muscle group IX and fractures, rated as 10 percent 
disabling; and a noncompensable (0 percent) shrapnel wound to 
the left thigh.  

A combined 50 percent compensation rating had been in effect 
from July 1968 until the time of the veteran's death.  In 
early November 1992, the appellant requested clarification of 
certain VA benefits.  She said that the veteran was in Guam 
where he attended an oath-taking ceremony on October 16.  In 
a statement received November 13, 1992, the veteran asked 
that his most recent compensation check ("dtd 11/1/92") be 
re-issued.  He stated that his wife had returned check for  
October because he was in the U.S. and then had a stroke, 
causing him to go back to the Philippines immediately with 
his son.  He said that he needed the money badly for his 
medicines.  Notations on the documents show that the RO 
eventually processed the replacement pay as an accrued 
benefit and paid the amount of $285.50 to the appellant in 
July 1993.  (Although the claim was originally developed to 
include entitlement to accrued benefits, the appellant did 
not pursue this matter after the Statement of the Case and 
the Board finds no other evidence of due and unpaid VA 
benefits at the time of the veteran's death.)

A medical record from the Veteran's Memorial Medical Center, 
dated in March 1993, states that the veteran was admitted on 
November [redacted], 1992, with a diagnosis of "[c]erebrovascular 
accident secondary to thrombosis of the (L) subthalamic 
nucleus with (R) hemiballismus secondary" and "[m]ultiple 
ecchymoses ([b]leeding [d]issthesis) secondary to 
[c]oagulation disorder secondary to Coumadin[sic] toxicity."  
Later, on the day of admission, the cause of death was 
reported as "[c]ardio-pulmonary arrest secondary to fatal 
arrhythmia secondary to massive intraabdominal bleeding 
secondary to Coumadin toxicity."  

Moises G. Cervo, M.D., a private physician, stated in a March 
1993 letter that he had seen the veteran in September 1992 
for paralysis of the right extremities.  Dr. Cervo commented 
that supportive treatment, including good nursing care, good 
nutrition, and vitamins, with slight exercise, was the only 
means of improving the veteran's condition.  In an August 
1997 letter, Dr. Cervo wrote that he had treated the veteran 
for upper and lower extremity paralysis, due to nerve damage, 
caused by his service-connected injuries.  Dr. Cervo also 
stated that the veteran's treatment included vitamins and a 
good diet, and that he did not prescribe any medication for 
hypertension, because the veteran's blood pressure was 
normal.

In a November 1997 letter from Dr. Cervo, he reiterated that 
the veteran was treated by him for upper and lower extremity 
paralysis due to nerve damage caused by his service-connected 
disabilities.  Dr. Cervo added that although this was not the 
immediate cause of death, because of the fact that the 
veteran's service-connected disabilities were of a long 
standing nature, he "strongly believed that the development 
of other diseases such as cardiac arrhythmias, thrombosis and 
cardiac arrest were all secondary to his long standing 
disabilities for several years."

In a report requested by the RO in February 1998, Eleanor 
Lopez, M.D., a VA physician, noted upon review of the 
veteran's claims file that the 1992 findings by Dr. Cervo 
were probably due to a cerebrovascular accident, that 
"[p]resumably, the Coumadin was given for this condition," 
and that "[t]here was no information of any heart condition 
that would have required this medication.  Dr. Lopez further 
opined that "[t]he cause of death was attributed to fatal 
arrhythmia secondary to massive intraabdominal bleeding due 
to Coumadin excess. This is not in any way related to his 
[service-connected disability]." 

In a May 1999 statement, Dr. Cervo reported that the 
limitation of the veteran's physical activities for several 
years, due to his service-connected disabilities, led him to 
a general lowering of his body's resistance to the other 
ailments that eventually took his life.  Dr. Cervo 
essentially repeated this information in a report submitted 
to the Board in January 2000.  

The November 1999 VHA opinion, prepared by Tommy Y. Yen, 
M.D., internal medicine, was based on a review of all the 
evidence, including the various reports from Dr. Cervo.  The 
Board requested an opinion as to whether it was at least as 
likely as not that the veteran's death was caused by, or was 
substantially or materially contributed to, by any of his 
service-connected disabilities, including any resultant 
Coumadin therapy.  Dr. Yen noted that there were a broad 
range of illnesses that may cause cardiac arrest, sudden 
cardiac death, and acute respiratory failure, but that the 
veteran's service-connected orthopedic injuries were not 
considered causes or risk factors for cardiac or pulmonary 
failure.  The physician further stated that there was no 
support in the medical literature for the proposition that 
limitations in physical activities for many years may lead to 
a general lowering of a persons' resistance to other 
ailments. 

Dr. Yen observed that there were no records in the claims 
file explaining why the veteran was placed on Coumadin 
therapy, aside from the 1997 VA opinion that it was 
presumably to treat a stroke the veteran suffered in 1997.  
Although it was acknowledged that Coumadin toxicity may lead 
to internal bleeding, which may cause shock and lead to 
cardiopulmonary arrest, the determination of whether this was 
a contributory cause of veteran's death depended upon whether 
the use of Coumadin in this case was for treatment of 
thrombosis (such as deep venous thrombosis) related to 
immobility from chronic orthopedic injuries.  However, if the 
Coumadin was used for any other ailment, such as atrial 
fibrillation, thrombotic strokes, or other hypercoaguable 
states, the Coumadin toxicity leading to death could not be 
considered to be related to any of the veteran's service-
connected disabilities.

In analyzing the merits of the claim, the Board finds that 
service connection for the cause of the veteran's death must 
be denied.  This conclusion is based on the medical evidence 
of record, the great weight of which demonstrates that the 
veteran's death was not caused by, or was substantially or 
materially contributed to by, his service-connected 
disabilities.  

With respect to this conclusion, the law is clear that it is 
the Board's duty to assess the credibility and probative 
value of evidence, and provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see also Wray v. Brown 7 Vet. App. 488, 
493 (1995) (The Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of record 
that appears to support the appellant's position).  

In weighing the evidence, the only medical opinion that 
specifically relates the veteran's death to his service-
connected disabilities is that which has been provided by Dr. 
Cervo.  Dr. Cervo's medical opinions, however, are only 
generally supportive of the appellant's claim, in that such 
evidence asserts that the veteran's long-standing service-
connected disabilities brought about a general deterioration 
of his physical condition - including the development of 
other diseases - which ultimately was responsible for taking 
the veteran's life due to the stated cause of death in 
November 1992.  

The Board, of course, is not free to reject medical evidence 
in the record on the basis of its own unsubstantiated medical 
conclusions.  See Flash v. Brown, 8 Vet. App. 332, 339 
(1995).  The Board finds, however, that the more probative 
medical evidence of record is not supportive of Dr. Cervo's 
opinions.  A February 1997 report prepared by a VA physician, 
Dr. Lopez, specifically stated that the veteran's cause of 
death was not in any way related to the veteran's service 
connected disabilities, as it was presumed that Coumadin was 
prescribed for the purpose of treating the veteran's 
cerebrovascular accident.  Moreover, in his November 1999 
opinion, Dr. Yen explained that cardio-pulmonary arrest would 
not be caused by veteran's service-connected orthopedic 
disabilities, based on a lack of evidence in the medical 
literature to support such a theory, nor would Coumadin be 
prescribed unless the veteran had a thrombosis condition 
related to his immobility resulting from his service-
connected orthopedic disabilities.  

In contrast to Dr. Yen's opinion, Dr. Cervo did not refer to 
any supportive medical literature for his conclusions.  
Although the record does not specifically indicate the 
purpose for which Coumadin therapy was undertaken, there is 
no medical evidence that the veteran was taking Coumadin for 
treatment of immobility resulting from his service-connected 
orthopedic injuries.  Significantly, Dr. Cervo referred only 
to vitamins and other supportive care for the veteran in 
September 1992, apparently prior to the stroke later 
described by the veteran when he mentioned the cost of 
medicine, and Dr. Cervo did not refer to anticoagulation 
therapy.  Thus, the Board finds no factual predicate in the 
record for use of Coumadin due to any service-related 
injuries.  The Board agrees with the conclusions of Dr. 
Lopez, who had also reviewed all the evidence, that 
anticoagulation therapy was not required for the veteran's 
service-connected residuals of shrapnel wounds and presumably 
was given for the stroke reported by the veteran shortly 
before his death.  

The Board has also considered the appellant's own written 
statements, and the hearing testimony of the appellant and 
her son, attributing the cause of the veteran's death to his 
service connected disabilities.  Since the appellant and her 
sons are lay persons, they are not competent to offer an 
opinion regarding the medical causation because such matters 
require medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As to the appellant's contentions that 
medical personnel were unable to thoroughly examine the 
veteran before his death, the cause of death was clearly 
reported by the Veterans Memorial Medical Center and 
certified on the death certificate.  Although the Board 
appreciates the appellant's testimony to the effect that 
treatment was limited given the grave nature of the veteran's 
condition, the Board cannot disregard the reported medical 
conclusions as to the cause of his death.  

After reviewing the record in its entirely, there is not an 
approximate balance of positive and negative evidence as to 
any material issue.  A preponderance of the evidence is 
against the claim.  Consequently, a state of equipoise of the 
positive evidence and the negative evidence does not exist, 
the benefit-of-the-doubt doctrine outlined in 38 U.S.C.A. 
§ 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 
does not apply in this case. 




ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

